Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.  Claims 1-3 and 5-21 are pending in this application, with claims 1, 7, 8 and 18 withdrawn from consideration as directed to a non-elected invention.  Thus claims 2, 3, 5, 6, 9-17 and 19-21 are examined herein.

Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 9, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (U.S. Patent 5,503,690), in view of Saha Aluminum Extrusion Technology and the Van Geertruyn et al. Met. Trans. A article.
With reference to Tables I and II of Wade, the prior art discloses an “Extrusion-1” having a composition as set forth in instant claim 9 (including an amount of copper as recited in claim 9 
Wade differs from the claimed invention in that i) Wade does not disclose any specific example having a composition as defined in instant claim 3, ii) Wade does not specify the method steps recited in product-by-process terms in present claims 2, 9 and 17, and iii) Wade does not disclose the presence or thickness of a peripheral coarse grain (PCG) layer as required by the present claims as amended. These differences are  not seen as resulting in a patentable distinction between the prior art and the claimed invention because:
a) With regard to claim 3, Wade col. 2, ll. 49-51 discloses that the preferred embodiments of that reference may contain a higher amount of Si than in the specific examples therein, i.e. up to 1.0% Si.  Wade therefore discloses a composition overlapping that presently claimed.  The amount of Mg2Si in such a composition would be dependent upon the amounts of Mg and Si present and thus would also overlap the presently claimed amounts.  This overlap in composition creates a prima facie case of obviousness of the presently claimed composition, because the prior art indicates substantial utility over the entirety of the ranges set forth therein, including those portions of the ranges within the ranges presently claimed.
b) With regard to the process steps, a product-by-process claim defines a product. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985). The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and In re Marosi (218 USPQ 289, Fed.Cir. 1983). In the present case, Applicant has not met this burden. 
c) With regard to a PCG layer, both Saha and Van Geertruyden suggest that formation of such a layer is undesirable.  Saha page 51 indicates that coarse grain formation in aluminum alloy extrusion can be avoided in several ways, such as controlling the exit temperature, adding elements such as Mn, Cr and Zr, casting with effective homogenization, and maximizing extrusion ratio, all of which are consistent with both Wade and the claimed invention.  Then, Van Geertruyden discusses PCG formation in 6000 series alloys. Fig. 5 therein depicts the effects of different extrusion ratios on thickness of PCG, and indicates formation of a structure where the PCG layer is less than 200 µm (0.2 mm) thick, within the ranges of the instant claims.
Therefore, one of ordinary skill in the art, forming the extruded products of Wade et al., would have been motivated by the teachings of Saha or Van Geertruyden et al. to optimize extrusion parameters to minimize the formation and thickness of a PCG layer in those products, to a level consistent with the thicknesses as recited in the instant claims.

Claims 2, 3, 5, 6, 9, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (US 2014/0290809), in view of Saha and Van Geertruyden et al.
Hori discloses Al alloys that are subject to extrusion and forging. Particularly, Hori Tables 1 and 2 disclose a forged material no. 16, which has a composition as set forth in instant claim 9 (including an amount of copper as recited in claim 9 as amended), a tensile strength of 467 MPa and an 0.2% proof stress (commonly referred to as a “yield stress”) of 439 MPa, all in accord with instant claims 5 and 13-16. This composition further meets the limitations of new claim 21, since in addition to the elements specifically recited in claim 21, the Hori composition includes 0.02 wt.% Ti which falls within the scope of “other elements at most 0.05 wt.% each”. With 2Si therein, para. [0030] and [0036] of Hori indicates that the amount of this phase is dependent upon the amounts of Mg and Si present and the effects of those materials during aging; it thus would have been a trivial matter for one of skill in the art to produce such a material having the claimed amount of Mg2Si. Further, Table 5 of Hori discloses additional examples of materials formed from forged material no. 3 of Table 1 (which also meets the compositional requirements of claim 9 as amended), and which have properties in accord with one or more of the instant claims.
Hori does not specify the thickness of the prior art material, does not specify the process steps recited in product-by-process terms in present claims 2, 9 and 17, and does not disclose the presence or thickness of a peripheral coarse grain (PCG) layer as set forth in the instant claims. However,
a) With regard to thickness, Hori indicates that the prior art materials can be produced using an extrusion ratio anywhere between 6 and 25 (see Hori para. [0076]). One of ordinary skill in the art would easily be able to select an extrusion ratio that will result in a product thickness as presently claimed.
b) The process steps do not define a product patentably distinct from the prior art absent evidence of some actual distinction between the products of the prior art and those claimed; see Thorpe and Marosi, supra.
c) With regard to a PCG layer, both Saha and Van Geertruyden suggest that formation of such a layer is undesirable.  Saha page 51 indicates that coarse grain formation in aluminum alloy extrusion can be avoided in several ways, such as controlling the exit temperature, adding elements such as Mn, Cr and Zr, casting with effective homogenization, and maximizing extrusion ratio, all of which are consistent with both Hori and the claimed invention.  Then, Van Geertruyden discusses PCG formation in 6000 series alloys. Fig. 5 therein depicts the effects of 
Therefore, one of ordinary skill in the art, forming the extruded products of Hori et al., would have been motivated by the teachings of Saha or Van Geertruyden et al. to optimize extrusion parameters to minimize the formation and thickness of a PCG layer in those products, to a level consistent with the thicknesses as recited in the instant claims.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. or Hori et al., either of which combined with Saha and Van Geertruyden et al. (as set forth above in items 4 and 5 respectively), and further in view of Guinehut (US 2006/0071488).
Neither Wade nor Hori (nor Saha or Van Geertruyden for that matter) disclose the specific devices recited in the present claims. Guinehut indicates it was known in the art, at the time of filing of the present application, to form bumpers and towing eyes for motor vehicles from 6000 series aluminum alloys, i.e. from materials similar to those discussed by Wade or Hori. See, for instance, Guinehut para. [0017-0018]. The statements made above with respect to process limitations in product-by-process claims apply equally as well in this instance. Thus, the disclosure of either Wade et al. or Hori et al. as modified by Saha and Van Geertruyden et al., when combined with that of Guinehut, would have suggested an invention as presently claimed to one of ordinary skill in the art.

			Response to Arguments
In remarks filed with the present RCE, Applicant argues that the claimed extrusions are in fact materially different from the products disclosed in the prior art (with the difference resulting from the product-by-process limitations), that Saha and 
a) The alleged differences set forth by Applicant between the prior art products and those of the invention on pages 10-13 of the remarks are largely differences between the process steps performed in one or more embodiments of the prior art and in the instant claims.  Essentially that Wade and Hori disclose at least some embodiments that do not meet one or more limitations of the instant claims (e.g. tensile strength > 400 MPa), and that embodiments that do meet those limitations are subjected to methods different from those in the process limitations of the instant claims.  Assuming Applicant is correct in this regard, that does not detract from the fact that Wade and Hori disclose at least one embodiment that fully matches the composition and tensile strength requirements of the instant claims.  The only limitation of the claimed products clearly not disclosed by Wade or Hori involves the amount of PCG, and the examiner submits that Saha and Van Geertruyden would lead one of skill in the art to products having a minimal amount of PCG, as required by the instant claims.
b) With respect to the last point, Applicant argues that Saha and Van Geertruyden are directed to decreasing PCG generated during extrusion by doing things during extrusion, and that this is somehow different from what would result in the 
c) With regard to unexpected results, Applicant points to certain differences between examples in the present specification and those processed by a “conventional route” as evidence of unexpected results.  However, nothing in this comparison relates any of the “conventional route” examples to anything in the applied prior art.  Further, all of the examples in the specification contain the same amounts of Si, Fe, Cu and Mg (0.8, 0.2, 0.7 and 0.8, respectively), and nothing in the specification itself or in any reasonable analysis thereof would suggest that any results obtained would be identical across the entire spectrum of the compositional ranges within the scope of e.g. independent claim 9.

The art cited on the attached PTO-SB/08 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        April 20, 2021